DETAILED ACTION
	This is Office action for non-provisional application 16/882,557 filed May 25, 2020, which is a continuation of non-provisional application 15/420,110 filed January 31, 2017 (now US Patent 10,660,788), which is a continuation of non-provisional application 12/285,807 filed October 14, 2008 (now US Patent 9,555,241), which claims priority from provisional application 60/960,716 filed October 11, 2007.  Claims 41-55, as presented in the preliminary amendments filed September 22, 2020, are currently pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 41 requires both “a restriction device” and “an implantable constriction device”; however, the specification does not describe both a “restriction” device and a “constriction” device in the same embodiment.  As best can be understood from the specification, it appears that the terms “restriction” and “constriction” are used interchangeably with respect to the devices in the embodiments.  For example, paragraph [00227] of the specification discloses that Figure 2 shows a “constriction device 2” while paragraph [00245] discloses that Figures 14A-14C illustrate the embodiment of Figure 2, wherein it refers to the illustrated devices as “restriction devices 660A and 660B”.  Therefore, for examination purposes, the “restriction device” recited in the claims will be interpreted to be the same as the disclosed “constriction device” such that claim 41 requires first and second restriction/constriction devices.  However, clarification is required.

Claim Objections
Claim 55 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (claim 54 is a multiple dependent claim).  See MPEP 608.01(n).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-45 and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 10, 11, 14, and 15 of US Patent 10,660,788 to Forsell.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 41, patented claims 1 and 2 of Forsell ‘788 substantially recite the limitations of pending claim 41 including a controller (control device) operable to restrict the lumen of a vas deferens thereby preventing sperms from reaching the urethra, a constriction device (which must implicitly be implantable) configured to gently constrict at least one portion of a tissue wall of the vas deferens thereby restricting the lumen of the vas deferens such that the flow of sperms in the vas deferens is restricted, and a stimulation device configured to stimulate the constricted wall portion of the tissue wall, wherein the controller comprises a control device operable to control the stimulation device to stimulate the wall portion as the constriction device constricts the wall portion to cause contraction of the wall portion to further restrict the lumen of the vas deferens thereby capable of preventing the flow of sperms in the vas deferens from reaching the urethra.
The primary difference between pending claim 41 and patented claims 1 and 2 is that claim 41 further requires a restriction device adapted to restrict the lumen of the vas deferens and the controller is operable to control the restriction device.  However, as noted above, it appears that the claimed “restriction device” is simply another “constriction device”, wherein it would have been obvious to one having ordinary skill in the art to provide another constriction device for the device claimed in the Forsell ‘788 patent since it has been held that mere duplication of the essential working parts of a device has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 42, the subject matter recited therein is substantially recited in claim 3 of the ‘788 Forsell patent and is therefore not patentably distinct.
Regarding claims 43 and 44, the subject matter recited therein is substantially recited in claims 14 and 15 of the ‘788 Forsell patent.  Although the patented claims do not expressly recite that the control device controls the constriction and stimulation devices independently of each other, patented claim 15 requires the control device to be configured to not perform constriction while the stimulation device is being operated thereby implicitly requiring the control device to be able to control the constriction and stimulation devices independently.
Regarding claim 45, the subject matter recited therein is substantially recited in claims 10 and 11 of the ‘788 Forsell patent and is therefore not patentably distinct.
Regarding claim 47, the subject matter recited therein is substantially recited in claims 10 and 11 of the ‘788 Forsell patent and is therefore not patentably distinct.
Regarding claim 48, the subject matter recited therein is substantially recited in claim 5 of the ‘788 Forsell patent and is therefore not patentably distinct.
Regarding claim 49, the subject matter recited therein is substantially recited in claims 5 and 6 of the ‘788 Forsell patent and is therefore not patentably distinct.

Claims 41-49 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 10, 11, 14, and 15 of US Patent 9,555,241 to Forsell.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 41, patented claims 1 and 27 of Forsell ‘241 substantially recite the limitations of pending claim 41 including a restriction device (claim 27 recites a plurality of constriction elements such that one of them may be considered analogous to the claimed “restriction device”) adapted to restrict the lumen of a vas deferens, a controller (the step of controlling implicitly requires a control device to perform the function of controlling) operable to control the restriction device (via control of the external energy source), a constriction device (which must implicitly be implantable) configured to gently constrict at least one portion of a tissue wall of the vas deferens thereby restricting the lumen of the vas deferens such that the flow of sperms in the vas deferens is restricted, and a stimulation device configured to stimulate the constricted wall portion of the tissue wall, wherein the controller comprises a control device operable to control the stimulation device to stimulate the wall portion as the constriction device constricts the wall portion to cause contraction of the wall portion to further restrict the lumen of the vas deferens thereby capable of preventing the flow of sperms in the vas deferens from reaching the urethra.  Therefore, claim 41 is not patentably distinct from claims 1 and 27 of the ‘241 Forsell patent.
Regarding claim 42, the subject matter recited therein is substantially recited in claim 3 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 43, the subject matter recited therein is substantially recited in claims 41 and 84 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 44, the subject matter recited therein is substantially recited in claims 13 and 41 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 45, the subject matter recited therein is substantially recited in claims 9 and 10 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 46, the subject matter recited therein is substantially recited in claim 33 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 47, the subject matter recited therein is substantially recited in claims 9 and 10 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 48, the subject matter recited therein is substantially recited in claim 5 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 49, the subject matter recited therein is substantially recited in claim 11 of the ‘241 Forsell patent and is therefore not patentably distinct.
Regarding claim 51, the subject matter recited therein is substantially recited in claim 71 of the ‘241 Forsell patent and is therefore not patentably distinct.

Allowable Subject Matter
Claims 50 and 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claim 55 is in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/15/2022